DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Jason A. Heist on 02/16/2021.

	Claims:
4.	Please replace independent claim 1 as follows:
1.
--
(Currently Amended) An ink for ink jet recording, the ink comprising: 
 	a pigment 
 	colloidal silica; 
 	an amino acid; and
 	an unsaturated fatty acid, 
 	wherein the unsaturated fatty acid is oleic acid or linoleic acid, and 
 	wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or less relative to a total mass of the ink.
--

5.	Please cancel claims 4, 5 and 16.

Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed an ink for ink jet recording, the ink comprising: 
 	a pigment;
 	colloidal silica;
 	an amino acid; and
 	an unsaturated fatty acid, 
 	wherein the unsaturated fatty acid is oleic acid or linoleic acid, and 
 	wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or less relative to a total mass of the ink.

7.	U.S. Patent application publication number 2015/0158293 to Suzuki et al. disclosed a similar invention, see the office action mailed on 11/17/2020. Unlike in the instant application, Suzuki et al. are silent about “an unsaturated fatty acid, wherein the unsaturated fatty acid is oleic acid or linoleic acid, and wherein a content of the colloidal silica is 3% by mass or more and 10% by mass or less relative to a total mass of the ink”.

8.	U.S. Patent application publication number 2013/0050355 to Imamura et al. also disclosed a similar invention, see the office action mailed on 11/17/2020. Unlike in the instant application, Imamura et al. are silent about “an unsaturated fatty acid, wherein the unsaturated fatty acid is oleic acid or linoleic acid”. 



10.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

11.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
13.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YAOVI M AMEH/Primary Examiner, Art Unit 2853